Citation Nr: 1135026	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-38 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for generalized aching joints.

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a foot disability.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for a sinus disability.  

6.  Entitlement to service connection for gastritis (claimed as chest problems).

7.  Entitlement to service connection for a bump on the inside of the rectum.  

8.  Entitlement to service connection for a lump on the testicles. 

9.  Entitlement to service connection for a bump on the face in front of the jaw.  

10.  Entitlement to service connection for skin rashes.  

11.  Entitlement to service connection for headaches.  

12.  Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1989 to September 1992, with subsequent service in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, which denied claims for service connection for aching joints, cervical intervertebral disc injury, lumbar strain, "left knee sprain, claimed as constant aches," sore feet, "sinuses," "gastritis, claimed as chest problems," bump on inside of rectum, lump on testicles, bump on face in front of jaw, cervical headache, and depression.  The Board has determined that the issues are more accurately characterized as stated on the cover page of this decision.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge in May 2009.  A transcript of the hearing is of record.  

In July 2009, the Board remanded this matter to the agency of original jurisdiction for further development.  That development completed, the matter has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran's current left knee disability had onset during active service.  

2.  The Veteran's bilateral pes planus had onset during active service.  

3.  During the course of his claim and appeal, the Veteran has not had a disability involving a bump of the anus or rectum due to disease or injury.  

4.  During the course of his claim and appeal, the Veteran has not had a disability involving a lump of either testicle due to disease or injury.  

5.  Tinnitus did not have onset during active service and is not related to the Veteran's active service.  

6.  Gastritis did not have onset during active service and is not related to the Veteran's active service

7.  Chronic headaches did not have onset during active service and is not related to the Veteran's active service

8.  A chronic sinus disease did not have onset during active service and is not related to the Veteran's active service

9.  An acquired psychiatric disease did not have onset during active service and is not related to the Veteran's active service

10.  A chronic skin disease did not have onset during active service and is not related to the Veteran's active service.  

11.  A disability involving a bump on the face in front of the jaw due to disease or injury did not have onset during active service and is not related to the Veteran's active service.  

12.  A disease or injury involving generalized aching joints did not have onset during active service and is not related to the Veteran's active service.  

13.  All of the claimed conditions and symptoms reported by the Veteran have been shown by affirmative evidence to have known causes other than his presence in the Southwest theater of operations during the Persian Gulf War and/or have been attributed to diagnosed illnesses.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, (2010).

2.  The criteria for service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, (2010).  

3.  The criteria for service connection for disability involving a bump on the inside of the anus or rectum due to disease or injury have not been met. 38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).

4.  The criteria for service connection for a disability involving a lump of either testicle due to disease or injury have not been met. 38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).

5.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, (2010).

6.  The criteria for service connection for gastritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2010).

7.  The criteria for service connection for chronic headaches have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).  

8.  The criteria for service connection for a chronic sinus disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).

9.  The criteria for service connection for an acquired psychiatric disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2010).

10.  The criteria for service connection for a chronic skin disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).  

11.  The criteria for service connection for a disability involving a bump on the face in front of the jaw due to disease or injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).  

12.  The criteria for service connection for a disease involving generalized aching joints have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

At the outset the Board notes that although there have been extensive efforts on VA's part to obtain the Veteran's service treatment records for his period of active duty, all such efforts have yielded only a report of medical history dated in July 1992.  It appears that the records have been lost through no fault on the part of the Veteran.  In such cases, the Board has a heightened duty to explain its decision and to carefully consider the benefit of the doubt rule where applicable.  Washington v. Nicholson, 19 Vet. App. 362, 371 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This does not mean that there is a lower legal standard for proving a claim for service-connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 (1996).  The following analysis has been undertaken with this heightened duty in mind.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis and  psychoses, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

For veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  See 38 U.S.C.A. § 1117; 38 C.F.R.  § 3.317.  

Among the requirements for service connection for a disability due to undiagnosed illness of a veteran who served in the Southwest Asia theater of operations during the Persian Gulf War are that there are objective indications of a qualifying chronic disability, which means a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi- symptom illness defined by a cluster of signs or symptoms (i.e., chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness specified by the Secretary), or any diagnosed illness specified by the Secretary.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 68 Fed. Reg. 34541 (June 10, 2003).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to fatigue, signs and symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs and symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The illness must become manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2011.  Id.

Further, by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Id.  There must be objective signs that are perceptible to an examining physician and other non- medical indicators that are capable of independent verification.  Id.  There must be a minimum of a 6-month period of chronicity.  Id.

There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia theater of operations during the Persian Gulf War.  Id.  If signs or symptoms have been medically attributed to a diagnosed rather than undiagnosed illness, the Persian Gulf War presumption of service connection does not apply.  38 C.F.R. § 3.317; VAOPGCPREC 8-98 (August 3, 1998); 63 Fed. Reg. 56,703 (1998).

Regardless of the claimed disability, the evidence must show that there is a current disability in order for service connection to be granted.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007)

Factual Background

VA first received a claim of entitlement to pension, but not compensation or compensation and pension, from the Veteran in August 2005.  

VA first received a claim for disability compensation benefits in February 2006.  That claim consists of the following statement:

I have been having a lot of problems since I've been released from Active Duty 1992.  I've been having problems with my sinuses, skin problems, aching joint including my feet, some chest problems, some mental things go on such as Depression not being secure of my surroundings, lower back problems, hearing somewhat not as good I always hear ringing in my ears, I have a bump on the right side of my face in the joint of my jar.  My rectal on the inside left I have a bump or lump there.  I always have skin rashes.  I also have a lump on my testicles.  I have problems with my left knee constantly aching.  

The first elaboration or explanation of his claim was during the May 2009 hearing before the undersigned.  The Veteran testified that he was treated once for aching joints, toward the end of his tour when he was returning from service in Southwest Asia; he stated that doctors diagnosed him with mild arthritis and gave him ibuprofen but that he does not recall undergoing a separation physical examination.  May 2009 transcript at 6-8.  He also testified that following service he was still having trouble with aching joints and was treated at the James A. Haley Medical Center, which the Board notes is the VA Medical Center (VAMC) in Tampa, Florida.  Id. at 7-8.  The Veteran testified that he had been diagnosed with rheumatoid arthritis by a VA physician.  Id. at 7.  

With regard to his left knee, the Veteran testified that in 1989 during basic training he fell in a big pipe while sandblasting a building at Fort Jackson and was on crutches for a week.  Id. at 8-9.  He testified that this caused him problems off and on for years and he reported to sick call for his knee after boot camp and he believes that he was given medication, placed on crutches, and excused from physical training.  Id.  He testified that he had a little trouble after he was separated from service and started wearing a knee brace.  Id. at 9-10.  He also testified that he first sought treatment in 1995 and was currently treated at the Tampa VAMC.  Id. at 10-11. 

With regard to his feet, he testified that a VA physician informed him that he has bone spurs and some other condition and that he does not have any arches.  Id. at 13.  He testified that during service the only problems that he had with his feet were "trench feet" on one occasion.  Id.   

As to tinnitus, he testified that tinnitus started in 1989 or 1990 while on a firing range in Germany when he experienced ringing and a high pitched sound that no one else heard, and that he presently has problems with ringing in his ears.  Id. at 14-16.  

As to a sinus disability, he testified that he had problems breathing and headaches while on detail cleaning vehicles and uniforms, reported to sick bay, and was told that he had sinus problems.  Id. at 16-18.  He also testified that in April or May 1990, while in Saudi Arabia, he was told that he had sinusitis.  Id. at 17.  He reported that he is treated at the VAMC with the last treatment two months earlier.  Id. at 18.  

As to his gastritis, he testified that he had gastritis while stationed at Fort Bliss around February in 1992.  Id. at 19-20.  He testified that while at home he had a sharp pain in his chest following an episode where the wind lifted him into the air, he thought he was having a heart attack, and was taken to a civilian hospital where and they thought he was having a heart attack.  Id.  He testified that although VA had framed the issue as gastritis he believes that it has to do with his chest but that he also has problems with his digestive system.  Id.  He testified that he does not know if he was treated for gastritis during service but that he was treated one time for chest problems at a civilian hospital and later at sick bay.  Id. at 21.  He identified the civilian hospital as William Beaumont Medical Center and the treatment as in February 1992.  Id.  

With regard to his claim for compensation for a bump on his rectum, the Veteran testified that he was treated during service for the condition.  Id. at 22-23.  He testified that one day he was looking between his legs and saw a little knot that he had not seen before.  Id.  He described this as not a skin condition but more "like a little nut and when I pinch it I can feel it all up in my insides."  Id.  He testified that he went to a specialist for this condition while in Frankfort.  Id. at 23.  He also testified that an Army doctor told him that it was a hemorrhoid and that he has told a VA doctor about it but the doctor never got around to looking at it.  Id. at 24.  

With regard to his claim for compensation for a testicular lump he testified that he noticed this after he was separated from active service.  Id. at 25-26.  He testified that a VA doctor told him it was a skin kilowatt and that the Veteran believes that it is due to service because he did not have it before he went to Saudi Arabia and believes that he has it due to exposure to something.  Id. at 25-26.  He also testified that he noticed the lump a couple of years after he was separated from service, in 1994 or 1995, and that he has no symptoms connected with the lump but that he has simply noticed the lump.  Id. at 26.  

With regard to the claim for compensation for a bump on his face, the Veteran testified that he went to a doctor at MacDill Air Force Base in 1999 and that the doctor though it was some kind of lymph node problem.  Id. at 26.  The Veteran described the claimed disability as a lump next to his right ear that sometimes kinds of pinches and that he thinks he went to sick call about it during service.  Id.  

With regard to his claim for disability compensation for skin rashes, he testified that he has skin rashes on his legs and chest and bumps on his back which he described as little scaly itchy circles.  Id at 27-28.  He testified that he receives treatment for these conditions through VA and does not recall what he was diagnosed with but believes that he has been diagnosed with something.  Id. at 28.  

With regard to his to his claim for disability compensation for headaches, he testified that he was treated for headaches during service while at advanced infantry training (AIT) at Fort Bliss and he approximated the month of training as in August.  Id. at 29-30.  He testified that he currently gets treated and checked out for headaches once or twice a month and that he thinks he was treated for headaches twice during service.  Id.  He testified that in the autumn, when his sinuses act up, he is immobilized due to the headaches.  Id. at 30.  He also testified that in conjunction with his treatment for nasal symptoms a doctor told him that his headaches are due to his sinuses.  Id. at 31.  

With regard to his to his claim for disability compensation for a psychiatric disability, the Veteran testified that he first suffered from depression when he came home from service in Saudi Arabia, while still on active duty.  Id. at 31-32.  He testified that a couple noncommissioned officers (NCOs) did not look highly on him and were always riding him and this caused him to lose his wife and it is still stressful to discuss.  Id. at 32.  He testified that he never received any treatment during service for these symptoms.  Id.  He also testified that he has sought help in the three months preceding the 2009 hearing, that he has a drinking problem, and that he has been sober for three months.  Id. at 33.  He testified that he sees a psychiatrist and meets in a posttraumatic stress disorder (PTSD) class.  Id.  He also testified that he has not been treated by a psychiatrist as of the time of the hearing but that a physician has treated him with medication.  Id.  

In response to a question as to whether VA had all of the Veteran's private treatment records, he testified that while at Langley Air Force Base in 1993 a marine battery exploded and damaged his left eye.  Id. at 34.  He testified that he received some treatment at the South Florida Baptist Hospital in Plant City for aching joints.  Id.  

Associated with the claims file are documents from the Veteran's military personnel record.  These include documentation of his oversea service as in EURA GERMANY for 24 months from December 1989 to December 1991.  A VA BIRLS Veteran Identification from August 2005 shows that the Veteran had 106 days Gulf War in theater from February 1991 to May 1991.  

He indicated in his August 2005 application for a pension that he had not been stationed in the Persian Gulf after August 1, 1990.  He also indicated that he was married and had a previous marriage, from January 1991 to May 2002, which ended in divorce.  

The earliest record concerning medical issues, and the only record from the Veteran's period of active service, is a report of medical history dated July 24, 1992, with the purpose of the history listed as "Chapter" and the examining facility listed as the William Beaumont Army Medical Center.  This form was filled in by the Veteran except for item 25 which calls for a physician's summary as to any positive answers provided by the Veteran.  

The Veteran indicated that he either then had or had previously had the following (from a preprinted set of conditions or symptoms):  swollen or painful joints; ear, nose or throat trouble; asthma; pain or pressure in the chest; cramps in the legs; recent gain or loss of weight; recurrent back pain; foot trouble; and depression or excessive worry.  He also indicated that he did not know if he either then had or had ever had the following:  high or low blood pressure; skin diseases; hearing loss; rupture or hernia; or piles or rectal disease.  He indicated that he did not then have nor had ever had, the following relevant symptoms or conditions:  frequent or severe headache; sinusitis; hay fever; chronic cough; frequent indigestion; stomach, liver, or intestinal trouble; arthritis, rheumatism, or bursitis; "trick" or locked knee; and nervous trouble of any sort.  

He also indicated that he had a chest infection while at Fort Jackson, South Carolina and that he was unable to pivot on his left leg.  

In the section for a physician's summary, is listed that he had pain and swelling of both knees since 1991 and that this was still a problem, he had episodes of sore throat for 2 days for 4 years on and off, that he had chronic colds since childhood, that he had one episode of asthma in 1991, that he had chest pain on runs for 7 months, occasionally; leg cramps since age 15; loss of weight of 15 pounds for one month; back pain for 2 years; fallen arches for 3 years; and occasional depression which was not a problem.  

The earliest evidence of record following the Veteran's period of active duty, which ended in 1992, are records from his service in the Army National Guard.  A November 1997 report of medical examination for the purpose of enlistment in the Army National Guard documents that the Veteran had normal clinical evaluations of all systems and anatomy other than his feet and whether he had any identifying bodymarks, scars or tattoos.  These normal clinical evaluations included of his head, face, neck and scalp; sinuses; ears, lungs and chest; anus and rectum; genitor-urinary system; lower extremities; upper extremities; spine and other musculoskeletal; skin, lymphatics; and psychiatric.  There are audiometric test results showing normal thresholds as per VA regulation 38 C.F.R. § 3.385.  

As to the abnormal evaluations, three tattoos are listed and it was noted that he had moderate symptomatic pes planus.  

In an associated report of medical history, the Veteran indicated that he did not then have, nor had ever had, any of 55 preprinted medical conditions and that he had not had any other illness or injury.  Listed in a section for a physician's summary and elaboration is that the Veteran was allergic to penicillin, manifested as hives.  There is also a check mark that questioning revealed alcohol abuse with a notation that he had a driving under the influence charge in 1993 with resultant suspended license and education.  

The Veteran also completed an "Applicant Medical Prescreening Form" in November 1997.  In that form he indicated that he did not then have nor had ever had ear trouble or loss of hearing, any painful or "trick" joints or loss of movement of any joint, impaired use of arms, legs, hands, or feet, been treated for a mental condition been addicted to drugs or alcohol, had asthma or respiratory problems, or hand any other medical problems or defects of any kind, providing evidence against his own claims before the Board at this time.  

The next evidence is that submitted by the Veteran from a chiropractor "N.S.H.," D.C. dated in July 2005 and titled as an independent medical examination.  Dr. N.S.H. explained that the Veteran was seen in relation to a motor vehicle accident of March 2005.  In a section for the history of the accident, Dr. N.S.H. reported the Veteran's statements of his symptoms following the accident.  This includes the Veterans report that his low back, neck, and left knee symptoms developed insidiously over the course of the week following the accident and steadily worsened, providing highly probative evidence against the Veteran's claims as it clearly indicates a post-service injury with multiple residuals.    

Dr. N.S.H. also included a past medical history section, the contents of which are based on the Veteran's report to Dr. N.S.H.  He reported his past medical history as to include a gastric ulcer and fractured rib.  He also noted a previous motor vehicle accident at age 13 without injury or treatment.  Dr. N.S.H. stated in that section that the Veteran denied neck or low back pain previous to the March 2005 accident.  Dr. N.S.H. did not provide a similar statement regarding the Veteran's left knee.  

As to the Veteran's complaints present at the time of the July 2005 evaluation, he reported periodic headache, left knee pain, neck and low back pain.  He reported that he experienced periodic headache over the frontal region.  He reported left knee pain that occurs in the peripatellar region and is elicited by walking.  

Physical examination yielded results relevant to his claims before VA of left knee pain elicited on lateral McMurray's test and Patellar scrape test.  '

Dr. N.S.H. stated that there is a reasonable degree of certainty that his current complaints are related to his March 2005 motor vehicle accident.  

The next evidence consists of records of a November 2005 admission to South Florida Baptist Hospital.  He was admitted for complaints of chest discomfort that had begun 20 minutes prior to admission.  He reported associated symptoms of nausea.  He reported a past medical history of peptic ulcer, asthma, and high cholesterol.  Other problems were listed as an ulcer, gastroesophageal reflux disease (GERD), and a rotator cuff injury from a motor vehicle accident of a few months earlier.  Clinical impression as noncardiac chest pain and gastritis.  

VA treatment records are also associated with the claims file.  These records are dated no earlier than July 2003.  Of note, in December 2009 the AOJ requested all records of treatment of the Veteran at the James A. Haley VAMC in Tampa Florida for the period from 1995 to 2003.  This was pursuant to the Board's remand that included this request based upon the Veteran's testimony before the undersigned that he received treatment at that facility beginning in 1995.  

The earliest VA treatment note, from July 9, 2003, documents that the Veteran was there to be established at the James A. Haley Veteran's Hospital.  He reported that he had a private physician and was recently seen for painless hematochezia.  Hematochezia is defined as the passage of bloody feces.  See Dorland's Illustrated Medical Dictionary 824 (30th. ed. 2003).  He reported that he was referred to VA per his request.  

The Veteran provided a past medical history at that time.  This history included that he had no genitor-urinary history, did have a past history of peptic ulcer disease diagnosed years earlier, had suffered painless hematochezia intermittently for the past several months, had no neurologic history other than some problems with sleep.  As to musculoskeletal history this was remarkable only for the removal of a cyst of his left leg.  The rest of the review of systems is listed as essentially negative, providing more evidence against his own claims. 

At this time, he refused genital rectal examination because he reported that his private doctor had recently performed such examination.  Assessment was rule out internal hemorrhoids versus polyp, history of peptic ulcer disease, and lower back pain most likely musculoskeletal.  

In August 2003 the Veteran underwent a colonoscopy.  Postoperative diagnosis was "Suspect anal tears."  The description of the procedure was as follows:  

Flexible sigmoidoscopy was performed to 60 cm.  Mucusal pattern was normal throughout.  There were no diverticula nor any polyps.  The patient has a rather tight anal sphincter and based on his history, I would suspect that he is getting occasional anal tears to produce the hematochezia.  

He was diagnosed with allergic rhinitis and tobacco abuse in July 2003 and was diagnosed with chronic rhinitis in September 2005.  He was diagnosed with painless hematochezia of several months duration in July 2003, had a normal colonoscopy in August 2004, was diagnosed with unspecified gastritis and gastroduodenitis in November 2005, polysubstance abuse in August 2007, and an anal fissure in May 2008.  He was first diagnosed with psychiatric conditions, an anxiety disorder an d an adjustment disorder, in December 2008.  The earliest record of joint problems is a May 2009 diagnosis of arthritis.  

An April 2005 VA vocational rehabilitation note states that the Veteran reported a history of depression and chronic pain in his back and neck.  VA treatment notes from August 2005 document that the Veteran reported that he had been involved in a car accident earlier that year, his insurance had run out as to private treatment.  He reported that he had undergone radiology studies of his head and shoulders.  He reported pain and discomfort in both shoulders.  Impression was shoulder pain secondary to motor vehicle accident.  

An April 2003 upper gastrointestinal barium study revealed a small hiatal hernia with no evidence of active reflux throughout the examination.  A gastroenterology VA treatment note from June 2005 includes that the Veteran reported a past history of peptic ulcer disease apparently diagnosed by esophagogastroduodenoscopy less than 8 years ago with recurrent heartburn, mid-epigastric distress, and reflux mainly after eating spicy foods and drinking beer over the last 2 months.  Assessment was mid-epigastric pain and gastroesophageal reflux disease (GERD).  

Of record are notes from a May 2005 Persian Gulf Registry examination.  These include that the Veteran had prior diagnosed illness including a history of peptic ulcer disease.  He reported that he had diffuse joint pains at times depending on the weather that affects his knees, elbows, ankles and hips.  He also reported chronic stuffiness and sinus drainage with onset in the early 1990s and upper respiratory infections about once per year since the gulf war, that last for a week at a time.  Physical examination was normal as to all systems and anatomy examined.  

October 2004 VA treatment notes document that the Veteran had developed a mild skin rash after amoxicillin treatment but the rash had disappeared.  April 2009 treatment notes document that he had complained of a rash of his arms, legs, and back of one week duration.  Skin examination revealed mild eczema and hydrocortisone ointment was dispensed.  Notes from August 2010 specifically state that he had no rash.  Dermatitis or eczema is listed in past medical history and problems lists.  

X-rays from June 2005 revealed mild bilateral knee degenerative changes a normal lumbar spine.  X-rays from February 2006 revealed moderate pes planus and small right calcaneal spurs.  February 2006 X-rays revealed no abnormalities of his wrists but he was found to have a small foreign body in his left hand, otherwise he had no significant abnormalities of either wrist.  

In February 2007, the Veteran reported continuing diffuse joint pain involving his hips, left knee, and ankles.  The rheumatology notes include that he was being treated for presumed reactive arthritis without improvement.  Assessment include that he had right sacroiliac erosion/sclerosis, no peripheral inflammatory arthritis but since he has sickle-cell train the symptoms may be secondary to possible bone pain from microinfarcts.  A bone scan was scheduled.  

May 2007 treatment notes include that the Veteran had no complaints at the time; Depression screen was negative as was PTSD screen.  VA treatment notes from February 2010 document that the Veteran was referred for individual psychotherapy for depression and anxiety.  His reported symptoms at that time included that he was angry, irritable, depressed, anxious, tense, on edge, did not like being in crowds, had nightmares, social isolation, had not worked in several years, used alcohol and marijuana to cope with his symptoms, and had chronic pain issues.  He reported that he stopped using alcohol and marijuana nine months earlier.  He reported that he currently resides with his wife and daughter but was having marital problems.  Diagnoses were major depressive disorder with psychotic features, anxiety disorder not otherwise specified, cannabis and alcohol abuse in early full remission.  

Analysis

First, the Board addresses the claim for entitlement to service connection for a disability of the Veteran's feet.  His testimony is unfavorable to his claim to the extent that he stated that the only treatment he had during service was for "trench" foot because this is not the orthopedic disability for which the Veteran seeks service connection.  The Board assigns that statement little probative weight.  This is because the effects of time on the memory of the Veteran make it unlikely that he can accurately recall what treatment he had for his feet during service.  The 1992 report of medical history is more favorable to his claim because at that time he reported that he either then had, or had, previously had foot trouble and that report was made more contemporaneously to his active duty.  Adding to the favorable side of the scales is the 1997 report of medical examination documenting that at that time he had moderate symptomatic pes planus.  The 2006 x-ray report establishes that he has a current bilateral pes planus disability.  

Weighing all of the evidence of record, notwithstanding the Veteran's statements, the Board finds that the preponderance of evidence is favorable to his claim of entitlement to service connection a disability of his feet.  Specifically service connection must be granted for bilateral pes planus.  

Next, the Board turns to the claim of entitlement to service connection for a left knee disability.  On one side of the scales is the Veteran's testimony that he fell during service and injured his left knee, the 1992 report of medical history physician's summary that the Veteran had suffered from pain and swelling in both of his knees since 1991 and that this continued to be a problem, and the Veteran's report in this document that he was unable to pivot on his left leg.  This evidence is favorable to his claim.  

On the other side of the scales is the 1997 report of medical examination that found him to have a normal clinical evaluation of his lower extremities and the 1997 report of medical history in which he indicated that he had no joint problems, i.e. arthritis, bursitis, etc.  

Somewhat more difficult, is the July 2005 examination report from the chiropractor that the Veteran had neck, low back and left knee symptoms that developed insidiously over the course of the week following his motor vehicle accident.  If this were all there was in that report, the Board would consider this to be evidence unfavorable to his claim because it would tend to show that his left knee problems were the result of the motor vehicle accident well after service.  

This, however, is not all there is to the July 2005 report.  In a past medical history section, the chiropractor listed that the Veteran denied neck or low back pain previous to the 2005 accident.  What is left out is telling:  The chiropractor clearly knew that the Veteran had pathology and symptoms of his low back, cervical spine and left knee because he provided diagnoses of cervical disk injury, lumbar strain, cerviogenic headache, and left knee sprain.  The specificiation of no low back or neck pain prior to the 2005 accident with the omission of left knee pain appears to be at least a possible indication that the Veteran did report to the chiropractor that he had left knee pain prior to the 2005 accident; the chiropractor just did not write it down.  The Board, therefore, finds that his left knee symptoms, specifically pain, appears to predate the 2005 accident.  

This finding, together with the Veteran's testimony and the 1992 report of medical history, the Board finds to be evenly balanced with the 1997 reports.  The Board must resolve reasonable doubt in favor of the Veteran.  Hence, service connection for a left knee disability must be granted.  

Next, the Board turns to the claim of entitlement to service connection for disability due to a testicular lump.  The Veteran's testimony is evidence against granting service connection for disability due to a testicular lump as he testified that he did not notice this condition until a couple of years after his separation from service, which tends to show that there could be no evidence that the condition existed during service.  The 1997 medical examination report is evidence against the claim because it shows that he had a normal genito-urinary examination at that time and he made no mention of any such condition in the associated report of medical history.  Furthermore, the record tends to show that the Veteran does not have a disability involving a testicular lump.  A urology consult note from July 2010 includes that scrotal contents were smooth without swelling, masses or tenderness and his testes were of equal size.  

Testimony from the Veteran essentially amounts to his interpretation that there is something abnormal in his anatomy.  Given that a urology examination showed him to have no testicular masses, swelling, or tenderness, and made no mention of any disease or residuals of an injury, the Board concludes that the Veteran has not had a disability involving a lump on either of his testicles since he filed his claim for VA compensation benefits.  As between the Veteran's self examination and assessment of a disability involving a lump of one of his testicles and the medical professional's findings in July 2010, the Board finds that the medical professional's findings are more probative as the medical professional, by training and experience, would better know what constituted an abnormality or an injury or disease condition.  The preponderance of the evidence is thus against granting service connection for a disability involving a lump of one of the Veteran's testicles and, hence, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The preponderance of the evidence is also against a grant of service connection for disability due to a bump on the Veteran's face.  He did not indicate any such condition in the 1992 report of medical history which tends to show that he did not have any disability involving a bump on his face during active service.  His normal clinical evaluation in 1997 and his report of medical history at that time, absent for any mention of disability involving a bump on his face is evidence against his claim.  As between his testimony that he thinks he went to sick call about the bump on his face during service, and these 1992 and 1997 records, the Board finds the latter more probative as to if he had disability involving a bump on his face during service or within the 5 years following service.  This is because those reports were made more contemporaneous to his service, so the effects of time on his memory would be less, and the reports were not made in the context of claims for compensation benefits, so there would be no interest involved to motivate a report of other than accurate information.  

Although the Veteran has testified that he saw a physician in 1999 and was told that the bump is some kind of lymph node problem, even if this is accurate, it is only evidence that in 1999, not earlier, he had some type of lymph node problem, not that the problem was due to service or had onset during service, and hence is insufficient to grant the claim.  

Nor does the Board find that service connection can be presumed based on his service in the Persian Gulf War.  There is no evidence tending to show that the bump on his face is part of a multi-symptom or undiagnosed illness.  His testimony that he was told by a physician that it was a lymph node problem tends to show that, if anything, it is not part of a multi-symptom or undiagnosed condition.  

Based on the above, the preponderance of evidence shows that an injury or disease involving a bump on the Veteran's face was not present during active service and is not related to his active service.  Hence, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Turning to his skin condition, the Veteran's did not state that he had a skin condition during his active service and in his 1992 report of medical history he made no mention of a skin condition, facts which tend to show that he did not have a skin condition during his active service and, therefore, evidence against granting service connection for a skin disability.  The 1997 examination report is evidence against his claim because it shows that he had no skin disability even several years after separation from active service.  Similarly, the 1997 report of medical history is evidence against this claim because he indicated that he had no medical problems or defects of any kind.  

VA treatment records attributing a rash to treatment with amoxicillin after service, is evidence against his claim because it tends to show that his skin rash did not have onset during active service and did not manifest until many years after service.  Similarly, his April 2009 report of a rash of one week duration tends to show that the rash did not have onset during service because, if it did, one would expect a report of a long history of a skin rash.  His skin rash has been diagnosed as eczema so service connection cannot be presumed based on his service in the Persian Gulf War.  

As the preponderance of the evidence tends to show that his skin rash did not manifest until many years after service and is a diagnosed condition, with no evidence of a nexus to his active service, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A.  § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The 1992 report of medical history and the 1997 reports of medical examination and medical history are evidence against the Veteran's claims of entitlement to service connection to service connection for headaches, sinusitis, and gastritis, on a direct basis, because he specifically indicated that he did not then have any of those conditions and had never had any of those conditions, essentially providing highly probative evidence against his own claims, outweighing his current statements because they were soon after the Veteran left service and were statements made to doctors before he filed his claim with the VA, increasing their probative value.  His sinus symptoms have been attributed to allergic rhinitis and his headaches have been deemed to be symptoms involving his sinuses, a pinched nerve in his neck, and the result of the 2005 motor vehicle accident.  He has been diagnosed with GERD.  As all of these conditions have been either diagnosed or attributed to a known cause, service connection cannot be presumed based on the Veteran's service in the Persian Gulf War.  

The Board has considered the Veteran's testimony that he had problems with headaches and breathing during service and was told that he had sinus problems or sinusitis during service.  That testimony the Board finds is outweighed by his report of medical history at separation from active service because that report was made more contemporaneous to service, when the effects of time on his memory would be less important, and was not made in the context of seeking compensation benefits, and thus would not be tainted by any self interest.  

To the extent that the Veteran may have had symptoms involving his upper respiratory system and/or isolated headaches during service (he asserts that he was treated twice for headaches during service) the Board finds his reports in 1997 to show that he did not have any continuity of symptomatology of either condition in the five years since separation from active service (providing more evidence against this claim).  

His testimony of treatment at William Beaumont Medical Center for chest pains is not supported by the record, which includes a response from that medical center.  Of note, the Veteran reports that he was treated for chest pains at a civilian hospital, which he stated was the William Beaumont Medical Center, but the William Beaumont Medical Center is not a civilian hospital.  The record does show treatment for chest pains in 2005 at the South Florida Baptist Hospital and the facts surrounding that treatment are very similar to the facts alleged by the Veteran to have involved treatment in 1992 at a civilian hospital.  Those Florida Baptist Hospital records tend to show that the Veteran had GERD and an ulcer but make no mention of those conditions existing since service.  He presented at the Florida Baptist Hospital in a manner that led the Hospital to evaluate him for cardiac chest pain.  His testimony that medical personnel at the civilian hospital thought that he was having a heart attack is strikingly similar to the facts surrounding the 2005 treatment at the Florida Baptist Hospital.  

Given the similarity of the facts surrounding the 2005 treatment, his misidentification of the William Beaumont Medical Center as a civilian hospital, and the 1992 and 1997 reports, the Board finds the preponderance of the evidence to show that he did not have gastritis during his active service or until many years after separation from active service.  There is no other evidence linking his gastritis to his active service.  Regarding the Veteran's statements as a whole, the Board must find that the Veteran, while attempting to provide accurate information to the VA, is not always an accurate historian of his medical conditions, over time.

As the preponderance of the evidence is against a grant of service connection for gastritis, sinusitis, or chronic headaches, the appeal as to these issues must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A.  § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Next, the Board turns to the claim of entitlement to service connection for tinnitus.  As between the Veteran's reports made since he filed his claim and the 1997 reports, the Board finds the 1997 reports more probative of whether he had onset of tinnitus during service or within several years of separation from active service.  This is because the effects of time on his memory would be less in 1997 than since he filed his claim in 2005 and because at the time of the 1997 reports he had no interest in asserting symptoms with onset during or in the intervening years since active service.  

In short, his statements made during the course of the claim for benefits for tinnitus (that he has had symptoms since service) is inconsistent with the 1997 reports.  The Board thus finds his later reports to be not credible.  The preponderance of the evidence is therefore against a grant of service connection for tinnitus and his appeal as to this issue must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Next, the Board turns to the claim of entitlement to service connection for a psychiatric disability.  The 1992 report of medical history is evidence both favorable and unfavorable to this claim.  On the one hand, he indicated that although he had no nervous trouble of any sort he did have depression or excessive worry.  This is evidence favorable to his claim.  However, the physician's summary indicated that he had occasional depression which was not a problem.  This is unfavorable to his claim because it tends to show that he did not have mental disease but merely occasional depression.  The report, as a whole, is not favorable or unfavorable to his claim.  

The 1997 reports are clearly unfavorable to his claim because these reports tend to show that he had no symptoms of psychiatric disease nor had a psychiatric disease some five years after separation from service.  

The Veteran's testimony centered around his experience with non-commissioned officers who he apparently had some difficulties getting along with and his marital difficulties.  However, these difficulties took place prior to his separation in 1992 and apparently had no lasting effects in terms of psychiatric disease given the 1997 reports.  His testimony indicates that his problems have centered around alcohol abuse in more recent years and the fact that he did not seek treatment until just prior to the 2009 hearing, by his account, is some indication that he did not suffer from of psychiatric symptoms continuously since service.  

Additionally, although there are a good deal of VA treatment records since 1995, there are no findings of psychiatric disease until 2009.  Since the Veteran presented for treatment for many conditions since 1995 and did not present for treatment for psychiatric symptoms until 2009, the Board concludes that he did not have psychiatric symptoms prior to that time, providing some limited evidence against the Veteran's claim.

Further, and perhaps more importantly, even when he did present for treatment, the treatment has not focused on his service and there is no evidence in those treatment record that his psychiatric disease had onset during or is related to his service.  

Nor can service connection for a psychiatric disability be presumed based on Persian Gulf War Service because his psychiatric condition has been diagnosed a major depressive disorder and anxiety disorder.  

Based on the timing of his reported symptoms and the 1997 reports of medical examination and history, the Board finds that the preponderance of the evidence is against a grant of service connection for disability due to any psychiatric disease.  Hence, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Turning to his claim for service connection for disability involving a bump on his rectum, the Board first notes that the 1992 report of medical history is not favorable or unfavorable to his claim because he stated that he did not know if he had piles or rectal disease at that time or in the past.  The 1997 reports are, however, evidence against his claim because at that time he indicated that he had not had rectal disease or piles.  This report comes some five years after service and as such tends to show that whatever gave rise to the Veteran's 1992 report of not knowing if he had rectal disease or piles was long in the past and he no longer had any reason to believe that he then had or had previously have a disability involving a lump on his rectum or anus.  More probative is the report of medical examination in 1997 which listed normal clinical evaluations and made no note of any hemorrhoids or other abnormality.  

In short, this is evidence that the lump the Veteran now refers was not present some five years after separation from active service, which tends to show that whatever condition he now has did not have onset during service.  

Nor is his report of a lump or bump a report of signs or symptoms of a multi-symptom or undiagnosed illness within the meaning of the statute and regulation defining the presumption of service connection specific to Persian Gulf War veterans.  

The Board has considered the Veteran's testimony that an Army doctor told him that the bump or lump was a hemorrhoid or that he was treated for such condition by a specialist during service.  However, this testimony must be considered along with the evidence surrounding his treatment for a hematochezia in 2003.  At that time the Veteran was extensively worked-up based on his report, including undergoing a colonoscopy.  The result was that the hematochezia was attributed to a rather tight sphincter and resultant anal tears.  If the Veteran had hemorrhoids since service, or any other disease or injury involving his rectum or anus, the Board would expect to find a notation in the colonoscopy documenting such findings.  The report does not indicate that the Veteran had a disease or injury but rather that he had an acute condition in 2003.  

Although there are VA treatment records since 2003, none of the records indicate symptoms involving a lump or bump on the Veteran's anus or rectum.  The treatment records, up through 2010, make no mention of hemorrhoids or any disease or injury involving the Veteran's anus or rectum.  An April 2011 past medical history list includes 31 separate entries as diverse as calcaneal spur, impotence of organic origin, and acute pharyngitis.  If he had a disease or injury involving a lump or bump on his anus or rectum at any time since he filed his claim in August 2005, it does not follow that treatment records as detailed and comprehensive as these would not include reference to such disease or injury, particularly given that he had reports of hematochezia and a workup in 2003.  

For these reasons, the Board concludes that the preponderance of the evidence is against a finding that the Veteran has had a disability involving disease or injury of his anus or rectum, manifested by a lump or bump, at any time since he filed his claim for benefits in August 2005, and therefore, his appeal as to service connection for disability involving a lump or bump of his anus or rectum must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Next, the Board turns to the claim of entitlement to service connection for multiple joint pain.  Although in the 1992 report of medical history the Veteran reported that he had swollen or painful joints it is clear from the physician's summary on that form that this was limited to his knees.  He has also reported pain in his hips, hands, wrists, lumbar spine and cervical spine.  The 2005 report from the chiropractor tends to show that his cervical and lumbar spine symptoms are the result of the  2005 motor vehicle accident, providing evidence against this claim.  He has been diagnosed with degenerative changes, by x-ray, as to his knees, and an object in his left hand was discovered by x-rays.  His shoulder, lumbar spine, and cervical spine pain have all been attributed to specific post service causes and/or have been assigned specific diagnoses.  Additionally, the February 2007 VA notes linked his joint pain to sickle cell trait.  

All of his joint pains have been linked to specific causes and/ or have been assigned diagnoses.  Therefore, service connection may not be presumed based on operation of the presumption for Persian Gulf War service.  

The preponderance of the evidence is against a finding that he has multiple joint pain directly related to his active service.  As of 1992 his only joint pain involved his knees.  The evidence from 1997 shows that he had no pain of multiple joints.  Even his testimony fails to show that he had multiple joint pain until recently. Hence, his appeal as to the issue of entitlement to service connection for multiple joint pain must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in June 2006 and March 2007 that fully addressed all three notice elements and was sent prior to the initial RO decision in this matter.  The June 2006 letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  The March 2007 letter informed the Veteran that he could submit evidence to substitute for his service treatment records and provided a long list of the type of evidence that may help substantiate his claims.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the July 2009 remand, the Board instructed the AOJ to attempt to obtain the following:  the Veteran's service treatment records for his period of active duty, records of treatment at the Tampa VA Medical Center dated between dated between 1995 and 2003, and; c) reports of treatment from the William Beaumont Medical Center, dated in 1992.  The Board also directed the AOJ that if no records were obtained the Veteran should be notified in accordance with U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(e).  Finally, the Board instructed that the AOJ should then readjudicate the issues on appeal.  

In September 2009, the AOJ sent a letter to the Veteran asking him to complete VA Form 21-4142, Authorizations and Consent to Release Information to VA for the William Beaumont Medical Center for treatment reports from 1992 and to send any information and evidence with regard to his claims to VA as soon as possible.  There is also a September 2009 Personnel Information Exchange System (PIES) response to the AOJ's request for the Veteran's service treatment records for the period from June 1989 to September 1992.  That response was that the Veteran's service treatment records were not retired to "Code 13" and that all available medical documents on file were mailed.  

There a white envelope associated with the claims file with the letters "SMR's" on the front, indicating that the envelope contained service medical records.  That folder contains pages for the period of time from 1997 to 1999 and indicates that the records are from the Veteran's service in the Army National Guard.  

Also of record is a June 2010 PIES response documenting that there were no service treatment records on file and noting that a response was furnished to the St. Petersburg Florida RO on March 1, 2007 that contained service treatment records.  In an undated letter, the AOJ informed the St. Petersburg RO that the National Personnel Records Center (NPRC) indicated that the Veteran's service treatment records were sent to the St. Petersburg RO on March 1, 2007, and requested that the St. Petersburg RO determine if that office was in possession of his records.  An August 2010 response to this letter indicates that a search for the Veteran's service treatment records had been conducted at the St. Petersburg RO but no records were found.  In an October 2010 memorandum, the AOJ documented these efforts and concluded that there were no more available records.  

Next there is an copy of an e-mail response from the Records Management Center (RMC), dated September 10, 2009, stating that several searches had been conducted but the RMC was unable to locate the Veteran's service treatment records.  In October 2009, the AOJ informed the Veteran that he needed to provide corrected information on the 21-4142 release for William Beaumont Medical Center, and again asked him to submit any information or evidence relevant to his claims.  He responded in October 2009 indicating that he had no other information or evidence and requesting that his claim be decided as soon as possible.  

A December 2009 VA Form 10-7131 Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action, is a request for records of treatment from the James A. Haley Veterans Hospital in Tampa Florida.  In January 2010, the AOJ received from this institution treatment records dated in 2003. There is an undated "7131 Request Attachment" to the Tampa VA Medical Center, in which the AOJ stated that it had received the records from  2003 but required the records for the years 1995 to 2003 or a negative response.  

A PIES request from October 2009 documents that the AOJ requested records of inpatient treatment at the William Beaumont Medical Center for the year 1992.  A PIES response from February 2010 documents that a search had been conducted for these records but no records were located.  

In February 2010, the AOJ sent a letter to the Veteran informing him that it was unable to obtain records of treatment at William Beaumont Medical Center and asked the Veteran to provide any records from this facility that he may have.  In June 2010, the AOJ sent a letter to the Veteran informing him that it had received negative response from the NPRC concerning his service treatment records and asked him to submit to the AOJ any such records that he had in his possession.  This letter also informed him of the kinds of evidence, for example buddy statements, medical evidence from providers who treated him after service, employment physical examinations, and similar such evidence, to stand in place of his service treatment records.  In January 2011, the AOJ sent a letter to the Veteran informing him that it was unable to locate records of treatment of the Veteran from 1995 to 2002 at the Tampa VA Medical Center and to submit any records that he had to the AOJ.  This letter also informed him that if the evidence was not received within 10 days, it would issue a final decision based on the evidence of record.  

The Board finds that these actions by the AOJ constitute compliance with the July 2009 remand as to assisting the Veteran in obtaining the identified records and informing him of the results of its efforts.  The Board also concludes, from the AOJs actions and responses received by the AOJ that there is no outstanding available evidence and that further efforts to obtain evidence identified by the Veteran would be futile.  VA has thus fulfilled its duty to assist in this regard.  The AOJ readjudicated his claims via a supplemental statement of the case issued in April 2011, thus completing the last instruction in the July 2009 remand.  The Board concludes that there has been compliance with the July 2009 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has not provided the Veteran with a medical examination or obtained a medical opinion in this case.  As to the claims denied in this decision, the evidence does not establish that an event, injury, or disease occurred in service or that the claimed conditions manifested within an applicable period of time.  There is no competent evidence that the Veteran has had a disability involving a lump or bump of his rectum or testicles, due to disease or injury, at any time since he filed his claim for VA compensation benefits.  

The Board recognizes that, other than the 1992 report of medical history, there are no service treatment records for the Veteran's period of active service.  It has therefore been necessary to evaluate the evidence that is of record, including but not limited to the 1997 documents referenced in the "Service connection" section of this decision and the Veteran's testimony, to determine if there was any relevant in-service event, disease, or injury.  It is from this evidence that the Board has arrived at its conclusion that the evidence does not establish any relevant in-service event, injury, or disease and that the evidence does not establish that any presumptive period for chronic diseases is operative.  Essentially, this reduces to a determination of the credibility of the Veteran's reports made at different times.  Remanding the matter for a medical professional to offer nexus opinions would not change the fact that there are nearly no treatment records from the Veteran's period of active duty.  As the medical professional would have no reports from service to review, his or her opinion would depend entirely on his or her determination of whether the Veteran was credible in his reports.  It is the Board that has the burden of weighing the evidence and making credibility determinations, not medical professionals.  For these reasons, VA has no duty to provide a medical examination or obtain a medical opinion in this case.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection is granted for bilateral pes planus.  

Service connection is granted for a left knee disability.  

Service connection is denied for the following: a disability involving a bump on the inside of the anus or rectum due to disease or injury, a disability involving a lump of either testicle due to disease or injury, tinnitus, gastritis, chronic headaches, a chronic sinus disease, an acquired psychiatric disease, a chronic skin disease, a disability involving a bump on the face in front of the jaw due to disease or injury, a disease involving generalized aching joints.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


